Case 1:20-cv-00376-CFC Document 17 Filed 06/26/20 Page 1 of 2 PageID #: 62




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

EDWARD SMITH, Individually and on Behalf
of All Others Similarly Situated,
                                           Case No. 1:20-cv-00376-CFC
                  Plaintiff,               Hon. Judge Colm F. Connolly

      -against-

FORESCOUT TECHNOLOGIES, INC.,
THERESIA GOUW, MICHAEL
DECESARE, JAMES BEER, DAVID
DEWALT, ELIZABETH HACKENSON,
MARK JENSEN, KATHY MCELLIGOTT,
ENRIQUE SALEM, and HEZY
YESHURUN,

                  Defendants.


 NOTICE OF NON-OPPOSITION TO MOTION FILED BY RONALD BLACKWELL
FOR APPOINTMENT AS LEAD PLAINTIFF AND APPROVAL OF HIS SELECTION
                 OF LEAD AND DELAWARE COUNSEL
  Case 1:20-cv-00376-CFC Document 17 Filed 06/26/20 Page 2 of 2 PageID #: 63




        Plaintiff Movant Ronald Blackwell (“Blackwell”) respectfully submits this notice to

inform the Court that no opposition has been filed to Blackwell’s June 5, 2020 Motion for

Appointment of Lead Plaintiff and Approval of His Selection of Lead Counsel (the “Motion”).

(D.I. No. 14). This is a case governed by the Private Securities Litigation Reform Act (“PSLRA”)

and the PSLRA deadline to seek lead appointment was June 5, 2020. Blackwell is the only

Forescout Technologies, Inc. shareholder who moved for lead appointment by the deadline. The

fourteen-day period to file a response or opposition to this Motion was June 19, 2020. No

response or opposition to this Motion has been filed. Accordingly, Blackwell respectfully

requests that the Court grant his motion and enter an order appointing Blackwell as Lead Plaintiff,

Monteverde & Associates PC as Lead Counsel, and Cooch and Taylor, P.A. as Delaware Counsel

for the putative class.

 Dated: June 26, 2020

 MONTEVERDE & ASSOCIATES PC                          COOCH AND TAYLOR, P.A.
 Juan E. Monteverde
 The Empire State Building                           /s/ Blake A. Bennett
 350 Fifth Avenue, Suite 4405                        Blake A. Bennett (#5133)
 New York, NY 10118                                  The Nemours Building
 Tel.: (212) 971-1341                                1007 N. Orange St., Suite 1120
 Fax: (212) 202-7880                                 Wilmington, DE 19801
 Email: jmonteverde@monteverdelaw.com                Tel.: (302) 984-3800

 Counsel for Blackwell                               Delaware Counsel for Blackwell

 ADEMI & O’REILLY, LLP
 Guri Ademi
 Jesse Fruchter
 3620 East Layton Avenue
 Cudahy, Wisconsin 53110
 Tel.: (414) 482-8000
 Fax: (414) 482-8001
 Email: gademi@ademilaw.com
        jfruchter@ademilaw.com

 Additional Counsel for Blackwell



                                                 1
